   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133499 Page 1 of 11


                   1   LATHAM & WATKINS LLP
                        Alfred C. Pfeiffer (CA 120965)
                   2    Christopher S. Yates (CA 161273)
                        Belinda S Lee (CA 199635)
                   3    Niall E. Lynch (CA 157959)
                        Ashley M. Bauer (CA 231626)
                   4   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   5   Telephone: +1.415.391.0600
                       Facsimile: +1.415.395.8095
                   6   Al.Pfeiffer@lw.com
                       Chris.Yates@lw.com
                   7   Belinda.Lee@lw.com
                       Niall.Lynch@lw.com
                   8   Ashley.Bauer@lw.com
                   9   Counsel for Defendants StarKist Co. and
                       Dongwon Industries Co., Ltd.
              10
                       (Additional Parties and Counsel on Signature
              11       Pages)
              12                           UNITED STATES DISTRICT COURT
              13                        SOUTHERN DISTRICT OF CALIFORNIA
              14
                                                                 Case No. 3:15-md-02670-JLS-MDD
              15       IN RE PACKAGED SEAFOOD
                       PRODUCTS ANTITRUST                        MDL No. 2670
              16       LITIGATION
                                                                 DEFENDANTS’ NOTICE OF
              17       This Document Relates To:                 MOTION AND MOTION TO
                                                                 EXCLUDE FACT-FINDING
              18       (1)   Direct Purchaser Plaintiffs         TESTIMONY AND LEGAL
                                                                 CONCLUSIONS OF PLAINTIFFS’
              19       (2)   End Payer Plaintiffs                ECONOMISTS
              20       (3)   Commercial Food Preparer            Special Briefing Schedule Ordered
                             Plaintiffs                          Hearing:
              21
                       (4)   Affiliated Foods, Inc. v. Tri-      Date: March 18, 2020
              22             Union Seafoods LLC, et al.,         Time: 9:00 a.m.
                             3:15-cv-02787-JLS-MDD               Place: Courtroom 4D
              23                                                 Judge: Hon. Janis L. Sammartino
                       (5)   Winn-Dixie Stores, Inc. v.
              24             Bumble Bee Foods LLC, et al.,
                             3:16-cv-00017-JLS-MDD
              25
                       (6)   Associated Wholesale Grocers,
              26             Inc. v. Bumble Bee Foods LLC,
                             et al., 3:18-cv-01014-JLS-
              27             MDD
              28
                                                                  DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133500 Page 2 of 11


                   1   (7)   CVS Pharmacy, Inc. v. Bumble
                   2         Bee Foods LLC, et al., 3:17-cv-
                             02145-JLS-MDD
                   3   (8)   SpartanNash Company v. Tri-
                   4         Union Seafoods, LLC, et al.,
                             3:18-cv-02366-JLS-MDD
                   5   (9)   Kroger Co., et al. v. Bumble
                   6         Bee Foods LLC, et al., 3:16-cv-
                             00051-JLS-MDD
                   7   (10) Wegmans Food Markets, Inc.
                   8        v. Bumble Bee Foods LLC, et
                            al., 3:16-cv-00264-JLS-MDD
                   9   (11) Publix Super Markets, Inc. et
              10            al. v. Bumble Bee Foods LLC,
                            et al., 3:16-cv-00247-JLS-
              11            MDD

              12       (12) SuperValu Inc., et al. v.
                            Bumble Bee Foods LLC, et al.,
              13            3:17-cv-0951-JLS-MDD

              14       (13) Krasdale Foods, Inc. v. Bumble
                            Bee Foods LLC, et al., 3:17-cv-
              15            1748-JLS-MDD

              16       (14) Meijer, Inc. and Meijer
                            Distribution, Inc. v. Bumble
              17            Bee Foods, et al., 3:16-cv-
                            0398-JLS-MDD
              18       (15) Super Store Industries v.
              19            Bumble Bee Foods LLC et al.,
                            3:17-cv-0950-JLS-MDD
              20       (16) Moran Foods, LLC v. Bumble
              21            Bee Foods LLC, et al., 3:17-cv-
                            1745-JLS-MDD
              22       (17) Dollar General Corporation, et
              23            al. v. Bumble Bee Foods LLC
                            et al., 3:17-cv-1744-JLS-MDD
              24
              25
              26
              27
              28
                                                               DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133501 Page 3 of 11


                   1                       NOTICE OF MOTION AND MOTION
                   2 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                   3        PLEASE TAKE NOTICE that on March 18, 2019 at 9:00 a.m., or as soon
                   4 thereafter as the matter may be heard, Defendants StarKist Co. (“StarKist”),
                   5 Dongwon Industries Co., Ltd. (“DWI”),1 Bumble Bee Foods, LLC (“Bumble
                   6 Bee”), Thai Union Group PCL (“TUG”), Tri-Union Seafoods, LLC d/b/a Chicken
                   7 of the Sea International (“COSI”),2 Del Monte Corporation (“Del Monte”),3 Lion
                   8 Capital (Americas), Inc., Lion Capital LLP, and Big Catch Cayman LP
                   9 (collectively, “Defendants”) will and hereby do move the Court, pursuant to
              10 Federal Rules of Evidence 702 (“Rule 702”) and 403 (“Rule 403”), for an order
              11 excluding improper opinions and testimony offered by Plaintiffs’ economists as
              12 identified by paragraph below:
              13             (1)   Dr. Gareth Macartney, economist for Winn-Dixie Stores, Inc. and Bi-
              14                   Lo Holdings, LLC (together, “Winn-Dixie Plaintiffs”);
              15             (2)   Dr. Colin Carter, economist for Associated Wholesale Grocers, Inc.
              16                   (“AWG”) and Affiliated Foods Midwest Cooperative (“AFMC”);
              17             (3)   Dr. Keith B. Leffler, economist for Affiliated Foods Inc., Alex Lee,
              18                   Inc., Associated Foods Stores, Inc., Associated Grocers of New
              19                   England, Inc., Associated Grocers, Inc., Bashas’ Inc., Big Y Foods,
              20                   Inc., Brookshire Brothers, Inc., Brookshire Grocery Company, Certco,
              21                   Inc., Dollar Tree Distribution, Inc., Greenbrier International, Inc.,
              22                   Family Dollar Stores, Inc., Family Dollar Services, LLC., Fareway
              23                   Stores, Inc., The Golub Corporation, Giant Eagle, Inc., Kmart
              24
              25       1
                   StarKist and DWI bring this motion with respect to the Winn-Dixie Plaintiffs,
                 AWG, AFMC, EPPs, CFPs, and DPPs only.
              26 2
                   COSI and TUG bring this motion with respect to DPPs, AWG, and the Winn-
              27 Dixie Plaintiffs only.
                 3
                   Del Monte brings this motion with respect to the Winn-Dixie Plaintiffs, AWG,
              28 and AFMC only.
                                                                     DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   1                           3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133502 Page 4 of 11


                   1            Corporation, K-VA-T Food Stores, Inc., Mark Glassman, Inc.,
                   2            McLane Company, Inc., Meadowbrook Meat Company, Inc.,
                   3            Merchants Distributors, LLC., Schnuck Markets, Inc., URM Stores,
                   4            Inc., Western Family Foods, Inc., Woodman’s Food Market, Inc., 99
                   5            Cents Only Stores LLC (together, the “Affiliated Foods Plaintiffs”),
                   6            CVS Pharmacy, Inc. (“CVS”), and SpartanNash Company
                   7            (“SpartanNash”);
                   8      (4)   Dr. Michael R. Baye, economist for the Kroger Co., Albertsons
                   9            Companies, LLC, Hy-Vee, Inc., H.E. Butt Grocery Company, Ahold
              10                U.S.A., Inc., Delhaize America, LLC. (together, the “Kroger
              11                Plaintiffs”), Wegmans Food Markets, Inc., Krasdale Foods, Inc.
              12                (together, the “Wegmans Plaintiffs”), Publix Super Markets, Inc.,
              13                Meijer, Inc., Meijer Distribution, Inc., Wakefern Food Corp, Super
              14                Store Industries, Moran Foods, LLC, SuperValu Inc., Unified
              15                Grocers, Inc., Associated Grocers of Florida, Inc., Dollar General
              16                Corporation, and Dolgencorp, LLC (together, the “Publix Plaintiffs”);
              17          (5)   Dr. David L. Sunding, economist for End Payer Plaintiffs (“EPPs”);
              18          (6)   Dr. Michael A. Williams, economist for Commercial Food Preparer
              19                Plaintiffs (“CFPs”); and
              20          (7)   Dr. Russell W. Mangum III, economist for Direct Purchaser Plaintiffs
              21                (“DPPs”) (collectively, “Plaintiffs’ Economists”).
              22         First, Defendants request exclusion of testimony from Plaintiffs’
              23 Economists that improperly narrates the record and interprets fact evidence
              24 because it is not based on specialized knowledge or helpful to the jury as it must be
              25 under Rules 702 and 403. Rather, this testimony serves only to usurp the role of
              26 fact finder and provide conclusions about disputed evidence. As outlined in
              27
              28
                                                                 DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                               2                           3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133503 Page 5 of 11


                   1 Section III.A. of the accompanying Memorandum of Points and Authorities, this
                   2 unhelpful fact-finding testimony should be excluded:
                   3        (1)   Paragraphs 14−16 and 80−169 from the Macartney Report and
                   4              Paragraphs 15, 17, 129−30, 135−58, 163−65, 176−77, and 179 from
                   5              the Macartney Rebuttal Report;
                   6        (2)   Paragraphs 82−266 and 275−76 from the Carter Report and
                   7              Paragraphs 135−36, 140−48, 153−68, 177, 183, and 190−91 from the
                   8              Carter Rebuttal Report;
                   9        (3)   Paragraphs 7B, 44−48, and 54-62 from the Leffler Report and
              10                  Paragraph 7 from the Leffler Reply Report;
              11            (4)   Paragraphs 16−17, 43−44, and 149−66 from the Baye Report and
              12                  Paragraph 39 from the Baye Reply Report;
              13            (5)   Paragraphs 66−84 and 87−90 from the Sunding Class Certification
              14                  Report, Paragraphs 15, 17−20, 29, and 31 from the Sunding Merit
              15                  Report, and Paragraphs 14, 27, and 41 from the Sunding Merit Reply
              16                  Report;
              17            (6)   Paragraphs 24, 55, and 66 from the Williams Merits Report; and
              18            (7)   Paragraphs 110−11, 114−15, 140−41, and 164 from the Mangum
              19                  Class Certification Report and Paragraphs 83−87, 92−93, 106, and
              20                  109−10 from the Mangum Merits Report.
              21            Second, Defendants request exclusion of this same fact-finding testimony on
              22 the separate basis that it fails Rule 702’s basic standards of reliability. This
              23 testimony is not grounded in systematic methods or skillful interpretation of data.
              24 Instead, it is based entirely on Plaintiffs’ Economists’ subjective evaluation of
              25 counsel-curated emails, business records, and witness testimony. As outlined in
              26 Section III.B. of the accompanying Memorandum of Points and Authorities, this
              27 unreliable fact-finding testimony should be excluded.
              28
                                                                   DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                3                            3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133504 Page 6 of 11


                   1        Third, Defendants request exclusion of opinions and testimony from
                   2 Plaintiffs’ Economists that improperly opine on the states of mind of Defendants
                   3 and their employees. Determinations concerning what Defendants and their
                   4 employees intended, believed, or knew nearly one decade ago are for the jury to
                   5 decide, not well-compensated economists. As outlined in Section III.C. of the
                   6 accompanying Memorandum of Points and Authorities, these state of mind
                   7 opinions should be excluded:
                   8        (1)   Paragraphs 14, 81, 93, 106, 129, 135, 139, 142, and 163 from the
                   9              Macartney Report and Paragraphs 17, 130, 143−44, 146−49, and 163
              10                  from the Macartney Rebuttal Report;
              11            (2)   Paragraphs 120, 131, 145, 149, 178, 183, 186, and 194−95 from the
              12                  Carter Report and Paragraph 194 from the Carter Rebuttal Report;
              13            (3)   Paragraph 56 from the Leffler Report;
              14            (4)   Paragraphs 41 and 128−39 from the Baye Report;
              15            (5)   Paragraph 14 and 27 from the Sunding Merit Reply Report; and
              16            (6)   Paragraph 140 from the Mangum Class Certification Report,
              17                  Paragraph 83 from the Mangum Merits Report, and Paragraph 31
              18                  from the Mangum Merits Reply Report.
              19            Fourth, Defendants request exclusion of opinions and testimony from
              20 Plaintiffs’ Economists amounting to improper legal conclusions that the scope of
              21 the alleged conspiracy exceeds what the relevant guilty pleas and interrogatory
              22 responses explicitly provide. These are ultimately core questions of law for the
              23 Court to decide based on undisputed facts, or determinations of fact for the jury
              24 guided by instruction from the Court. As outlined in Section III.D. of the
              25 accompanying Memorandum of Points and Authorities, these legal opinions should
              26 be excluded:
              27            (1)   Paragraphs 14, 81, 93, 106, and 129 from the Macartney Report;
              28
                                                                   DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 4                           3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133505 Page 7 of 11


                   1     (2)   Paragraphs 134, 149, 155, 193, 197, 247−48, and 275 from the Carter
                   2           Report and 136, 138, and 195 from the Carter Rebuttal Report;
                   3     (3)   Paragraphs 56−57, 62 and 68 from the Leffler Report;
                   4     (4)   Paragraphs 7b, 16, 40−43, 133−39, and 149−63 from the Baye Report;
                   5     (5)   Paragraph 27 from the Sunding Merit Reply Report;
                   6     (6)   Paragraph 24 from the Williams Merits Report; and
                   7     (7)   Paragraph 140 from the Mangum Class Certification Report and
                   8           Paragraph 83 from the Mangum Merits Report.
                   9     This Motion is based on this Notice of Motion and Motion, the
              10 accompanying Memorandum of Points and Authorities, the Declaration of Corey
              11 D. Attaway (with exhibits), all evidence in the record and the Court’s file in this
              12 action, the argument of counsel, and such other matters as the Court may consider.
              13
              14 Dated: September 19, 2019                   LATHAM & WATKINS LLP
              15                                             By: s/ Belinda S Lee
              16                                             Alfred C. Pfeiffer
                                                             Christopher S. Yates
              17                                             Belinda S Lee
                                                             Niall E. Lynch
              18                                             Ashley M. Bauer
                                                             LATHAM & WATKINS LLP
              19                                             505 Montgomery Street
                                                             Suite 2000
              20                                             San Francisco, CA 94111
                                                             Telephone: 415-391-0600
              21                                             Facsimile: 415-395-8095
                                                             Email: al.pfeiffer@lw.com
              22                                             Email: chris.yates@lw.com
                                                             Email: belinda.lee@lw.com
              23                                             Email: niall.lynch@lw.com
                                                             Email: ashley.bauer@lw.com
              24
              25                                             Counsel for Defendants StarKist Co. and
                                                             Dongwon Industries Co., Ltd.
              26
              27
              28
                                                                 DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                               5                           3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133506 Page 8 of 11


                   1                             PAUL, WEISS, RIFKIND,
                   2                             WHARTON & GARRISON LLP

                   3                             By: s/ Joseph J. Bial
                                                 Kenneth A. Gallo
                   4                             Joseph J. Bial
                                                 Craig A. Benson
                   5
                                                 2001 K Street, NW
                   6                             Washington, DC 20006-1047
                                                 Telephone: (202) 223-7356
                   7
                                                 Facsimile: (202) 204-7356
                   8                             kgallo@paulweiss.com
                                                 jbial@paulweiss.com
                   9
                                                 cbenson@paulweiss.com
              10
                                                 William B. Michael
              11
                                                 1285 Avenue of the Americas
              12                                 New York, NY 10019-6064
                                                 Telephone: 212-373-3648
              13
                                                 Facsimile: 212-492-0648
              14                                 wmichael@paulweiss.com
              15
                                                 Counsel for Defendant Bumble Bee
              16                                 Foods, LLC
              17
              18                                 SULLIVAN & CROMWELL LLP
              19                                 By: s/ Adam S. Paris
                                                 Adam S. Paris (Cal. Bar No. 190693)
              20                                 1888 Century Park East, Suite 2100
                                                 Los Angeles, CA 90067
              21                                 Tel: (310) 712-6600
                                                 Fax: (310) 712-8800
              22                                 parisa@sullcrom.com
              23                                 Counsel for Defendant Lion Capital
              24                                 (Americas), Inc. and Specially Appearing
                                                 Defendants Lion Capital LLP and Big
              25                                 Catch Cayman LP
              26
              27
              28
                                                      DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                    6                           3:15-md-2670-JLS-MDD
   Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133507 Page 9 of 11


                   1                             ALLEN & OVERY LLP
                   2
                                                 By: s/ John Roberti
                   3                             John Roberti
                                                 Kelse Moen
                   4                             1101 New York Avenue N.W.
                   5                             Washington, D.C. 20005
                                                 Telephone: (202) 683-3800
                   6                             Facsimile: (202) 683-3999
                   7                             john.roberti@allenovery.com
                                                 kelse.moen@allenovery.com
                   8
                   9                             Joshua Shapiro
                                                 Brian Fitzpatrick
              10                                 1221 Avenue of the Americas
              11                                 New York, NY 10020
                                                 Telephone: (212) 610-6300
              12                                 Facsimile: (212) 610-6399
              13                                 joshua.shapiro@allenovery.com
                                                 brian.fitzpatrick@allenovery.com
              14
              15                                 Counsel for Defendants Tri-Union
                                                 Seafoods LLC d/b/a Chicken of the Sea
              16                                 International and Thai Union Group
              17                                 PCL
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                      DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                    7                           3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133508 Page 10 of
                                          11

                   1                             PEPPER HAMILTON LLP
                   2
                                                 By: s/ Barbara T. Sicalides
                   3                             Barbara T. Sicalides
                                                 Barak A. Bassman
                   4
                                                 Megan Morley
                   5                             3000 Two Logan Square
                                                 Eighteenth & Arch Streets
                   6
                                                 Philadelphia, PA 19103-2799
                   7                             Telephone: 215-981-4783
                                                 Facsimile: 215-981-4750
                   8
                                                 sicalidesb@pepperlaw.com
                   9                             bassmanb@pepperlaw.com
                                                 morleym@pepperlaw.com
              10
              11                                 Counsel for Defendant Del Monte
                                                 Corporation
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                      DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                    8                           3:15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1981 Filed 09/19/19 PageID.133509 Page 11 of
                                          11

                   1                           SIGNATURE ATTESTATION
                   2        Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
                   3 hereby certify that authorization for filing this document has been obtained from
                   4 each of the other signatories shown above, and that all signatories have authorized
                   5 placement of their electronic signature on this document.
                   6
                   7 Dated: September 19, 2019              By: s/ Belinda S Lee
                   8
                   9                                        Counsel for Defendants StarKist Co. and
                                                            Dongwon Industries Co., Ltd.
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                    DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  9                           3:15-md-2670-JLS-MDD
